Electronically Filed
                                                           Supreme Court
                                                           SCWC-11-0000641
                                                           13-APR-2015
                                                           11:51 AM



                             SCWC-11-0000641


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          CINDY CHURAN KODAMA,

                     Petitioner/Plaintiff-Appellee,


                                   vs.


                          ALAN HARUO KODAMA,

                    Respondent/Defendant-Appellant. 



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-11-0000641; FC-D NO. 08-1-2862)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Plaintiff-Appellee Cindy Churan Kodama’s


Application for Writ of Certiorari filed on March 17, 2015, is


hereby rejected.


          DATED:    Honolulu, Hawai'i, April 13, 2015.

R. Steven Geshell                 /s/ Mark E. Recktenwald

for petitioner

                                  /s/ Paula A. Nakayama

Peter Van Name Esser and

Edward R. Lebb
                   /s/ Sabrina S. McKenna

for respondent

                                  /s/ Richard W. Pollack


                                  /s/ Michael D. Wilson